963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frederick PADDOCK;  Anna Paddock, Plaintiffs-Appellants,v.Robert HEADLEY, Defendant-Appellee.
No. 91-2257.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 23, 1992Decided:  May 26, 1992

Frederick Paddock, Anna Paddock, Appellants Pro Se.
John Sykes Martin, DUNTON, SIMMONS & DUNTON, White Stone, Virginia, for Appellee.
Before RUSSELL, WIDENER, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Frederick and Anna Paddock appeal from the district court's order denying relief under the Fair Labor Standards Act and Virginia contract law.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Paddock v. Headley, No. CA-91-129R (E.D. Va.  Sept. 30, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED